   Case 1:21-cv-01296-PGG-RWL Document 5 Filed 02/18/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANKIE MONEGRO, individually and on
behalf of others similarly situated,
                                   Plaintiff,                  ORDER OF REFERENCE
                                                              TO A MAGISTRATE JUDGE
                       -against-                               21 Civ. 1296 (PGG) (RWL)
SPARKFUN ELECTRONICS INC.,

                                   Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The above entitled action is referred to the designated Magistrate Judge
for the following purpose(s):

 x       General Pretrial (includes scheduling,
         discovery, non-dispositive pretrial              ⁯   Consent under 28 U.S.C. § 636(c) for all
                                                              purposes (including trial)
         motions, and settlement)

 ⁯       Specific Non-Dispositive
         Motion/Dispute:*                                 ⁯   Consent under 28 U.S.C. § 636(c) for
                                                              limited purpose (e.g., dispositive
                                                              motion, preliminary injunction)
         ___________________________
                                                              Purpose: ____________________
         If referral is for discovery disputes
         when the District Judge is unavailable,
         the time period of the referral:                 ⁯   Habeas Corpus
         ___________________________
                                                              Social Security


 ⁯       Settlement*
                                                          ⁯   Dispositive Motion (i.e., motion
                                                              requiring a Report and
                                                              Recommendation)

 ⁯       Inquest After Default/ Damages
         Hearing
                                                              Particular Motion: ____________
                                                              All such motions: ____________
*Do not check if already referred for general pretrial.

Dated: New York, New York
February 17, 2021
